921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas ROBINSON, Plaintiff-Appellant,v.Gretchen F. LYONS, Ada Meyer, Ron Meyer, and Janice Meyer,Defendants-Appellees.
No. 90-3078.
United States Court of Appeals, Sixth Circuit.
Dec. 27, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and ALLEN, Senior District Judge.*
PER CURIAM.


1
In this housing discrimination action, plaintiff, Thomas L. Robinson, appeals from a directed verdict for defendants Gretchen F. Lyons and Janice Meyer, and a jury verdict against him in his claim against the remaining defendants Ada Meyer and Ron Meyer.  He also contends that his cause was prejudiced by numerous procedural errors.


2
We have carefully considered the record on appeal and the briefs of the parties.  On the state of the evidence, we conclude that a reasonable jury could not have found for plaintiff and against defendants Gretchen F. Lyons and Janice Meyer, and that a reasonable jury could have found against plaintiff and in favor of defendants Ada Meyer and Ron Meyer.    See Calhoun v. Baylor, 646 F.2d 1158 (6th Cir.1981).  Moreover, we conclude that plaintiff has not demonstrated error in any other regard, and that he received a fair trial.


3
Accordingly, the judgment of the district court is affirmed.



*
 The Honorable Charles M. Allen, Senior United States District Judge for the Western District of Kentucky, sitting by designation